DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11199066. Although the claims at issue are not identical, they are not patentably distinct from each other they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 1-19 of U.S. Patent No. 11199066 Thus, the claim limitations although broader are obviously met by the U.S. Patent No. 11199066. Therefore, the claims are obviously directed toward the same invention.
Claim 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 11180968. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 6-10 of U.S. Patent No. 11180968.  Thus, the claim limitations although broader are obviously met by U.S. Patent No. 11180968. Therefore, the claims are obviously directed toward the same invention.
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10830015. Although the claims at issue are not identical, they are not patentably distinct from each other they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 1-5 of U.S. Patent No. 10830015. Thus, the claim limitations although broader are obviously met by the U.S. Patent No. 10830015. Therefore, the claims are obviously directed toward the same invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7,14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Osbourne 5503230.
Referring to claims 1 and 4,  Osbourne discloses  an apparatus for coupling subsea tubular members, comprising: (a) an alignment sub (45) comprising: (i) a generally cylindrical body having one or more fluid, electric, or fiber optic lines extending therethrough (wires inside element 49), (ii) one or more couplings (49) coupled to at least one end of the alignment sub, and (iii) an orientation profile ( mule shape of element 45) disposed on a surface of the alignment sub; and (b) a corresponding alignment member (31) having a profile (key 33)  designed to interface with the orientation profile of the alignment sub, one of the alignment sub and the alignment member remaining stationary while the other rotates relative to the stationary structure (see col. 5, lines 32-45, guide member 45 rotates while guide member 31 with keys 31 remains stationary) .
Referring to claims 2-3, Osbourne discloses the orientation profile ( mule shoe at 45a) is disposed on an outside  and inside surface of the alignment sub ( mule shoe shape  extends from outside surface to inside surface.
Referring to claim 5, Osbourne disclose the orientation profile in a helical recess (mule shape 45a)
Referring to claim 7, Osbourne discloses wherein the alignment member comprises a key (33) and the orientation profile comprises a helical groove (see fig. 5, groove where element 33 is located), wherein the key (33) is a generally rectangular shaped member having at least one tapered surface at one end thereof.
Referring to claim 14, Osbourne discloses a system, comprising: a subsea equipment alignment device (45) for coupling a first subsea tubular member to a second subsea tubular member; wherein the subsea equipment alignment device comprises one or more fluid, electric, or fiber optic lines ( wires inside element 49) extending therethrough and one or more couplings (49) disposed on at least one end thereof; and wherein the subsea equipment alignment device is configured to couple one or more fluid, electric, or fiber optic lines of the first subsea tubular member with one or more fluid, electric, or fiber optic couplings of the second subsea tubular member regardless of a relative orientation of the first subsea tubular member and the second subsea tubular member with respect to each other (see col. 6, lines 12-16).
Referring to claim 15-16, Osbourne discloses the first subsea tubular member (19) comprises a tubing hanger and  the second subsea tubular member (35) comprises one of a tree body,(see col. 3, line 18).
Referring to claim 17-18, Osbourne discloses the first subsea tubular member  (19) and second subsea tubular members (35)  are coupled to the subsea equipment alignment device (45).
Referring to claim 19, Osbourne discloses the subsea equipment alignment (45) device is self- aligning between the first subsea tubular member and the second subsea tubular member (due to alignment key 33 and muleshoe shape 45a).
Referring to claims 20, Osbourne discloses the subsea equipment alignment device comprises: a cylindrical stab (43); a rotating sub (45) disposed around and rotatably coupled to the cylindrical stab, wherein the one or more fluid, electric, or fiber optic lines of the subsea equipment alignment device extend through the rotating sub to the one or more couplings (49) of the subsea equipment alignment device at an end of the rotating sub; and one or more conduits (65) wrapped around the cylindrical stab, wherein the one or more conduits are coupled to the one or more fluid, electric, or fiber optic lines of the rotating sub at one end and configured to be coupled to the one or more fluid, electric, or fiber optic lines of the second subsea tubular member at an opposite end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osbourne 5503230 in view of Christie 20100078176.
Referring to claim 8, Osbourne discloses the alignment member comprises a key (33) and the orientation profile comprises a helical groove (see fig. 5, groove where element 33 is located), wherein the key (33) is a generally rectangular shaped member having at least one tapered surface at one end thereof. Osbourne does not disclose the orientation profile comprises a key and the alignment member comprises a helical groove. Christie teaches that alignment key can be of portion of a tubing alignment device to is connecter to a tree (see fig. 3, key 94 on portion of alignment device connected to tree 14) and the mule shoe profile can be disposed in the tubing hanger (see fig. 3a, mule shoe portion 96 in disposed in tubing hanger 30). Moreover, the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japsikse. 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Osbourne to have the alignment key coupled to an outer diameter of the rotating sub and the mule shoe profile disposed on an inner diameter of the tubing hanger in view of the teachings of Christie because significance to such reversal and with the reversal the system will work the same way.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672